Citation Nr: 0428517	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hair loss, 
including as due to undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, 
including as due to undiagnosed illness.

3.  Entitlement to service connection for irritability, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for stomach pain, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for eye pain, including 
as due to undiagnosed illness.

6.  Entitlement to service connection for chest pain, 
including as due to undiagnosed illness.
7.  Entitlement to service connection for generalized 
muscular weakness with aching and joint pain, including as 
due to undiagnosed illness.

8.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty (with 
the Army) from November 1976 to November 1979 and with the 
(Air Force and Reserves) from November 1980 to November 1984, 
August 1990 to September 1990, and January 1991 to May 1991.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Newark, 
New Jersey, Regional Office (RO).  A Travel Board hearing was 
held at the RO before the undersigned in March 2004.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations appear to be met.  

The veteran seeks service connection for each of the claimed 
disabilities on the basis that they are undiagnosed illnesses 
which resulted from his Persian Gulf Service.  To trigger 
application of the presumptive provisions for undiagnosed 
illness, it must be shown that the veteran served in the 
Southwest Asia Theatre of Operations during the Persian Gulf 
War.  Here, the decorations awarded the veteran shown on his 
DD Form 214 do not connote service in the Southwest Asia 
Theatre of Operations.  The veteran has indicated that he can 
provide documentation that he served in Southwest Asia; the 
document he has submitted, showing his recall to active duty, 
does not specify he served in Southwest Asia.  Given the 
nature of his claims, conclusive verification of service in 
Southwest Asia during the Persian Gulf War is a critical 
first step in the adjudication process.  

While the veteran had indicated in July 2000 that he did not 
like visiting doctors, and had not been treated for the 
claimed disabilities, he has since indicated he has increased 
disability, suggesting possible treatment.  Any outstanding 
records of treatment for the claimed disabilities would 
constitute critical evidence that must be obtained (The 
veteran has submitted with a waiver two records, dated in 
March and April 2004.  These records suggest there may be 
further records outstanding.).   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must arrange for development to 
ascertain conclusively whether or not the 
veteran served in the Southwest Asia Theatre 
of Operations during the Persian Gulf War.  

2.  The RO should ask the veteran to supply a 
complete list of treatment dates, locations 
and the names of medical providers (VA or 
private) of any treatment afforded him for 
each of the claimed disabilities since his 
service separation, then obtain complete 
copies of treatment records (those not 
already of record) from all identified 
sources.  The veteran must cooperate in this 
matter by providing the listing requested and 
any necessary releases.  (In conjunction with 
this request he should be advised of the 
provisions of 38 C.F.R. § 3.158.)  

3.  The RO should arrange for any further 
development suggested by the results of 
the development sought above, then 
readjudicate the claims on appeal.  If 
any remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC), and give the appellant 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review, 
if otherwise in order.

The purpose of this remand is to assist the appellant in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


